236 P.3d 858 (2009)
168 Wash.2d 1035
In re the Personal Restraint Petition of, Larry W. FIELDS, Petitioner.
No. 82900-4.
Supreme Court of Washington.
Decided December 4, 2009.

ORDER
¶ 1 This matter came before the Court on its December 3, 2009, En Banc Conference and the Court having determined, by majority, that the following order should be entered:
¶ 2 Now, therefore, it is hereby
¶ 3 ORDERED:
¶ 4 That the Motion for Discretionary Review is granted and the matter is remanded to the trial court to correct the judgment and sentence in light of In re Personal Restraint Petition of Brooks, 166 Wash.2d 664, 675, 211 P.3d 1023 (2009).
For the Court,
/s/ Gerry L. Alexander
Chief Justice